Citation Nr: 1144447	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  08-30 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of shrapnel fragment wound of the left shoulder with scar.

2.  Entitlement to an initial compensable rating for residuals of shrapnel fragment wound of the left leg with scars.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel



INTRODUCTION

The Veteran had active duty from February 1968 to December 1969.  His military awards and decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board or BVA) from a April 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois that, in pertinent part, granted service connection for shrapnel fragment wound, left shoulder, with scar, and shrapnel fragment wound, left leg, with scars, assigning separate noncompensable ratings, both effective July 17, 2006.  In May 2007, the Veteran expressed disagreement with the evaluations assigned.  After the issuance of a statement of the case in July 2008, the Veteran perfected this appeal.

On his VA Form-9, received in August 2008, the Veteran indicated that he wanted a BVA hearing before a Veterans Law Judge.  He opted for a video conference hearing (See May 2009 Hearing Election Form).  Such a hearing was scheduled for May 2011, however in correspondence received at the Board on the day of the scheduled hearing, the Veteran asked that his videoconference hearing be cancelled and that his case be continued.

 The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks initial increased ratings for residuals of shrapnel fragment wounds of the left shoulder and left leg with scars, each separately rated as noncompensably disabling pursuant to Diagnostic Code 7805, which contemplates disabilities of the skin.  See 38 C.F.R. § 4.118 (2011).

According to October 2011 written argument, the Veteran's representative asserted that the Veteran's scars of the left shoulder and left leg have worsened since his last VA examination.  In this regard, the Veteran maintains that his scars are painful and that his shrapnel wound residuals continue to bother him "more and more."  A review of the record reveals that the Veteran last underwent a VA examination for shrapnel fragment wounds in February 2007.  VA is therefore required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of shrapnel fragment wound residuals.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  For this reason, the Board has no discretion and must remand this claim.  The Board further notes that the February 2007 VA examination was conducted in connection with his initial service connection claims for residuals of shrapnel fragment wounds of the left shoulder and left leg with scars; a VA examination in connection with his increased rating claims has not yet been afforded to the Veteran.

In passing, the Board notes that, effective October 23, 2008, VA revised the criteria for the evaluation of scars to allow for separate evaluations for scars that are both disfiguring and painful.  73 Fed. Reg. 54,710 -12 (Sept. 23, 2008).  The implementing regulation for the new rating criteria provides that these revisions apply only to applications for benefits received by VA on or after October 23, 2008. However, in this case, the revised criteria do not apply as the claims were received prior to October 23, 2008.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any outstanding evidence, schedule the Veteran for an appropriate VA examination(s) to determine the nature, extent and severity of his shrapnel wound residuals of the left shoulder and left leg with scars.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed and all findings should be reported in detail. 
a.  The examiner is asked to note all current residuals of shrapnel wounds of the left shoulder and left leg to include any scars, muscle, orthopedic, and/or neurological residual impairment.

b.  Report the length and width of the left shoulder and left leg scars in square inches or centimeters, and indicate whether the scars are associated with underlying soft tissue damage, cause limited motion, are unstable (a frequent loss of covering of the skin over the scar), are painful on examination, or cause limitation of function of the affected part.  

If limitation of function of the affected parts is present, the examiner should provide range of motion findings of the left shoulder and left leg and specifically opine whether there is additional limitation of motion due to weakened movement, excess fatigability, in coordination, pain, or flare ups.  The examiner should express this opinion in terms of the degree of additional range-of- motion loss (in degrees) due to any weakened movement, excess fatigability, incoordination, flare- ups, or pain.

c.  For any associated muscle impairment, specifically indicate the affected muscle groups and comment on the severity of impairment in terms of slight, moderate, moderately severe, or severe.

d.  For any associated neurological impairment, identify the nerves involved and specifically discuss the extent, if any, of paralysis of the nerves involved.

All findings and conclusions should be set forth in a legible report.
2.  Upon completion of the above-requested development, readjudicate the issues on appeal.  All applicable laws and regulations should be considered.  If any benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and given the opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


